EXHIBIT 10.3

March 14, 2006

Mr. Daniel S. Jaffee
Oil-Dri Corporation of America
410 N. Michigan Avenue
Chicago, IL 60611

Re:  Restricted Stock Agreement (the “Agreement”)

Dear Dan:

          Subject to the terms and conditions of this Agreement and the Oil-Dri
Corporation of America 2006 Long Term Incentive Plan (the “Plan”), Oil-Dri
Corporation of America (the “Company”) hereby awards you a grant of shares of
restricted Stock (as defined in the Plan), effective as of March 14, 2006.  This
award is subject to adoption of the Plan by the stockholders of the Company. 
The Plan is an integral part of, and is incorporated by reference in, this
Agreement.  Any capitalized terms not defined in this Agreement shall have the
meanings specified in the Plan.

          1.     Number of Shares.  This grant of shares of restricted Stock
shall consist of seventy thousand (70,000) shares (the “Restricted Shares”) of
the Class B Stock of the Company.

          2.     No Payment for Shares of Restricted Stock.  No per share
purchase price is required to be paid by you for the Restricted Shares.

          3.     Vesting.  All restrictions applicable to the Restricted Shares
under this Agreement shall lapse, and such Restricted Shares shall vest
according to the following vesting schedule (the “Vesting Dates”):

 

•

December 6, 2006, 14,000 shares, provided you are still employed by the Company
on that date,

 

 

 

 

•

December 6, 2007, 14,000 shares, provided you are still employed by the Company
on that date,

 

 

 

 

•

December 6, 2008, 14,000 shares, provided you are still employed by the Company
on that date,


--------------------------------------------------------------------------------




March 14, 2006
Page Two

 

•

December 6, 2009, 14,000 shares, provided you are still employed by the Company
on that date,

 

 

 

 

•

December 6, 2010, 14,000 shares, provided you are still employed by the Company
on that date,

 

 

 

 

 

Or

 

 

 

 

100% of the shares will vest immediately upon a Change in Control (as defined in
the Plan) of the Company.

 

 

Notwithstanding the foregoing, in no event shall any shares vest prior to
stockholder approval of the Plan.

          4.     Escrow.  Until your Restricted Shares have vested pursuant to
Section 3 above, such shares shall be held in escrow by the Treasurer of the
Company (the “Escrow Agent”).  The Escrow Agent will hold the Restricted Shares
until directed by the Company to distribute the Restricted Shares (i) to the
Company upon receipt of written authorization from the Company indicating that
the Restricted Shares have been forfeited in accordance with the terms of this
Agreement, or (ii) to you upon receipt of written authorization from the Company
indicating that the restrictions have lapsed in accordance with the terms of
this Agreement.

          5.     Forfeiture of Unvested Shares.  If, for any reason, your
service as an employee terminates at any time before a vesting date, or if the
Plan is not approved by the Company’s stockholders prior to March 14, 2007, all
Restricted Shares that have not yet vested as of the date of such termination
(or March 14, 2007, as applicable) shall be forfeited.  In such event, you will
sign any document and take any other action required to assign the Restricted
Shares back to the Company.

          6.     Dividends.  As a holder of Restricted Shares, you are generally
entitled to all dividend rights of a holder of Class B Stock.  Prior to
stockholder approval of the Plan, however, any dividends paid on such Restricted
Shares shall be held in escrow by the Escrow Agent, until notified by the
Company that the Plan has been approved by stockholders.  Any dividends paid on
such Restricted Shares, including stock dividends, after stockholder approval of
the Plan shall be paid to you in such a manner and at such times as to other
holders of Class B Stock.

          7.     Stock Certificates.  Stock certificates evidencing the
Restricted Shares shall be issued as of the date of this Agreement, shall be
registered in your name, shall bear a legend referring to the restrictions
applicable to the Restricted Shares, and shall be held in escrow by the
Treasurer of the Company.  You shall, simultaneously with execution of this
Agreement, execute and deliver in blank a stock power to facilitate the transfer
of the

--------------------------------------------------------------------------------




March 14, 2006
Page Three

Restricted Shares in the event of a forfeiture of the Restricted Shares. Subject
to Section 10 of this Agreement, applicable stock certificates representing
Restricted Shares as to which restrictions have lapsed as of any Vesting Date
will be delivered to you as soon as practicable after such Vesting Date.

          8.     No Right to Remain as an Employee.  Neither the existence of
the Plan nor the grant of this restricted Stock shall obligate the Company to
retain you as an employee.

          9.     Shares Non-transferable.  The Restricted Shares are not
transferable until such shares become non-forfeitable.

          10.     Taxes.  The Company is not required to issue certificates for
unrestricted shares of Stock upon any Vesting Date unless you (or your estate or
personal representative) first pay to the Company such amount, if any, as it may
request to satisfy any liability it may have to withhold federal, state, or
local income or other taxes relating to the Restricted Shares which vest on such
Vesting Date.

          11.     Amendments.  This Agreement may be amended only by a writing
executed by the Company and you which specifically states that it amends this
Agreement.  The Board can amend the Plan as provided therein, except that no
such amendment shall adversely affect your rights under this Agreement without
your consent.

          12.     Notices.  Any notice to be given under the terms of this
Agreement to the Company shall be addressed to the Company in care of its
Treasurer.  Any notice to be given to you shall be addressed to you at the
address listed in the Company’s records.  By a notice given pursuant to this
Section, either party may designate a different address for notices.  Any notice
shall have been deemed given when actually delivered.

          13.     Severability.  If any part of this Agreement is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity shall not serve to invalidate any part of the Agreement not
declared to be unlawful or invalid.  Any part so declared unlawful or invalid
shall, if possible, be construed in a manner which gives effect to the terms of
such part to the fullest extent possible while remaining lawful and valid.

          14.     Applicable Law.  This Agreement shall be governed by the
substantive laws (excluding the conflict of laws rules) of the State of
Delaware.

          15.     Headings.  Headings in this Agreement are provided for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.

--------------------------------------------------------------------------------




*     *     *     *

          Please indicate your acceptance of this Agreement by signing the
enclosed copy in the space provided below and returning to Richard Siepka, the
Assistant Treasurer of the Company, the signed copy of this Agreement and a
stock power executed by you in blank.  Please do so at your earliest
convenience, and in any event within 10 days after the date of this Agreement.

 

 

OIL-DRI CORPORATION OF AMERICA

 

 

 

 

 

 

 

 

By:

/s/ Richard M. Jaffee

 

 

 

--------------------------------------------------------------------------------

 

 

 

Richard M. Jaffee

 

 

 

Chairman of the Board of Directors

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

 

 

 

 

/s/ Daniel S. Jaffee

 

 

 

--------------------------------------------------------------------------------

 

 

 

Daniel  S. Jaffee

 

 

 

Dated: March 14, 2006

 

 

 


--------------------------------------------------------------------------------